Name: 2008/636/EC: Commission Decision of 22 July 2008 establishing the list of third countries from which Member States authorise imports of ova and embryos of the porcine species (notified under document number C(2008) 3671) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  health;  cooperation policy;  agricultural policy;  agricultural activity;  means of agricultural production
 Date Published: 2008-08-02

 2.8.2008 EN Official Journal of the European Union L 206/32 COMMISSION DECISION of 22 July 2008 establishing the list of third countries from which Member States authorise imports of ova and embryos of the porcine species (notified under document number C(2008) 3671) (Text with EEA relevance) (2008/636/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (1), and in particular the introductory phrase and Article 17(3)(a) and Article 28 thereof, Whereas: (1) Directive 92/65/EEC lays down the animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to the animal health requirements laid down in the specific Community acts referred to therein. It also provides for the establishment of a list of those third countries or parts of third countries, able to provide guarantees equivalent to those referred to therein, and from which Member States may import semen, ova and embryos of the porcine species. (2) Part III of the Annex to Commission Decision 94/63/EC of 31 January 1994 drawing up a list of third countries from which Member States authorise imports of semen, ova and embryos of the ovine and caprine species and ova and embryos of the porcine species (2) establishes a list of third countries from which Member States are to authorise imports of ova and embryos of the porcine species, and third countries from which imports of porcine semen are authorised, in accordance with Commission Decision 2002/613/EC of 19 July 2002 laying down the importation conditions of semen of domestic animals of the porcine species (3). (3) Decision 94/63/EC has been amended several times to take account of new scientific and technical developments. At present, it applies to semen, ova and embryos of the ovine and caprine species and ova and embryos of the porcine species. (4) The Commission intends to lay down in a separate act the animal health conditions applicable to imports into the Community of semen, ova and embryos of the ovine and caprine species, including the list of third countries from which Member States are to authorise imports of those commodities. (5) Decision 2002/613/EC establishes a list of third countries from which Member States are to authorise imports of porcine semen. That list was set up based on the animal health status of third countries from which Member States are to authorise the imports of live pigs. As there is no scientific evidence suggesting that with regard to major exotic contagious diseases the risks arising from the health status of the donor porcine female and male could be mitigated by treatment of the embryo, it is appropriate and in the interests of consistency and coherency of Community legislation, to refer to that list in the present Decision when laying down a list of third countries from which Member States are to authorise imports of ova and embryos of that species. (6) For the sake of clarity of Community legislation, it is appropriate to repeal Decision 94/63/EC. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Member States shall authorise imports of ova and embryos of the porcine species from the third countries from which imports of porcine semen are authorised in accordance with Article 1 of Decision 2002/613/EC. Article 2 Decision 94/63/EC is repealed. Article 3 This Decision shall apply from 1 September 2008. Article 4 This Decision is addressed to the Member States. Done at Brussels, 22 July 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 268, 14.9.1992, p. 54. Directive as last amended by Commission Decision 2007/265/EC (OJ L 114, 1.5.2007, p. 17). (2) OJ L 28, 2.2.1994, p. 47. Decision as last amended by Decision 2004/211/EC (OJ L 73, 11.3.2004, p. 1). (3) OJ L 196, 25.7.2002, p. 45. Decision as last amended by Decision 2007/14/EC (OJ L 7, 12.1.2007, p. 28).